 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 MARLENA DAVIS,                                         Case No.: 2:18-cv-01613-APG-CWH

 4           Plaintiff                                      Order Accepting Report and
                                                        Recommendation and Dismissing Case
 5 v.                                                           Without Prejudice

 6 CITY OF LAS VEGAS, NV and IGT,                                      [ECF No. 5]

 7           Defendants

 8

 9         On November 26, 2018, Magistrate Judge Hoffman recommended that I dismiss this case

10 without prejudice because plaintiff Marlena Davis has not updated her address or otherwise

11 taken action in the case. ECF No. 5. Davis did not file an objection. Thus, I am not obligated to

12 conduct a de novo review of the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring

13 district courts to “make a de novo determination of those portions of the report or specified

14 proposed findings to which objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114,

15 1121 (9th Cir. 2003) (en banc) (“the district judge must review the magistrate judge’s findings

16 and recommendations de novo if objection is made, but not otherwise” (emphasis in original)).

17         IT IS THEREFORE ORDERED that Magistrate Judge Hoffman’s report and

18 recommendation (ECF No. 5) is accepted and this case is dismissed without prejudice. The

19 clerk of court is instructed to close this case.

20         DATED this 14th day of December, 2018.

21

22
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
23
